IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


CADLES OF GRASSY MEADOWS, II,            : No. 839 MAL 2018
LLC, SUBSTITUTED PLAINTIFF TO            :
BROWN BARK I, L.P., ASSIGNEE OF          :
SOVEREIGN BANK, SUCCESSOR BY             : Petition for Allowance of Appeal from
MERGER TO MAIN STREET BANK,              : the Order of the Superior Court
                                         :
                   Respondent            :
                                         :
                                         :
                                         :
                                         :
                                         :
             v.                          :
                                         :
                                         :
BET SHAVEI-TZION A/K/A BET SHAVEI-       :
TZION, INTERNATIONAL AND/OR BET          :
SHAVEI-TZION, LTD., INTERNATIONAL,       :
                                         :
                   Petitioner            :


                                    ORDER



PER CURIAM

     AND NOW, this 30th day of May, 2019, the Petition for Allowance of Appeal is

DENIED.